Citation Nr: 1548642	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  97-27 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material information has been received to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected migraine headaches.  

2.  Entitlement to an effective date earlier than November 2, 2011, for the grant of special monthly compensation for aid and attendance.

3.  Entitlement to a rating in excess of 50 percent for migraine headaches, to include extraschedular consideration.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected migraines.  




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August1954 to June 1956.  

The issues of whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder and entitlement to TDIU due to service-connected migraines come before the Board of Veteran's Appeals (Board) on appeal of July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The matter of entitlement to an effective date earlier than November 2, 2011 for the grant of special monthly compensation comes before the Board on appeal of June 2012 rating decision by the RO in Guaynabo, Puerto Rico.  

Finally, with regard to the issue of entitlement to a rating in excess of 50 percent for migraine headaches, to include extraschedular consideration, the matter arises from a February 1997 rating decision by the RO in San Juan, Puerto Rico.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to a rating in excess of 50 percent for migraine headaches, to include extraschedular consideration and entitlement to a TDIU due to service-connected migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final December 2007 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected migraine headaches.   

2.  Evidence received since the December 2007 decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected migraine headaches.

3.  The Veteran's claim for entitlement to special monthly compensation based on the need for aid and attendance was received on November 2, 2011.  


CONCLUSIONS OF LAW

1.  The December 2007 Board decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected migraine headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007).

2.  Evidence submitted subsequent to the December 2007 Board decision, denying service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected migraine headaches, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an effective date prior to November 2, 2011, for special monthly compensation based on the need for aid and attendance are not met.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.350, 3.401 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this appeal, in letters date in January 2004 and August 2004, the Veteran was informed of the information necessary substantiate his claim related to an increased rating for migraines.  Then, in letters dated in March 2010 and May 2010, the Veteran was informed of the requirements to substantiate his claims for TDIU and service connection for an acquired psychiatric disorder.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The rating decisions on appeal reflect the initial adjudication of the claims after issuance of these letters.  Hence, the letters met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, a VA examination report and opinions, and statements from the Veteran, his friends, and his representative.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and material evidence

A Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7104.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration. See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

By way of background, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and to include as secondary to service-connected migraine headaches, was previously denied in a February 1997 rating decision.  The Board remanded the matter in October 2003, and denied the claim in April 2005.  Then, in August 2006, the Court of Appeals for Veteran's Claims vacated the Board's April 2005 decision and remanded the case to the Board for compliance with the instructions in the August 2006 Joint motion.  Then, in April 2007, the Board remanded the case for further development, and finally in December 2007, the Board denied the claim.  The Veteran did not appeal that decision, and in fact, specifically chose not to pursue an appeal of the decision as he appealed another portion of the December 2007 to the Court.  

The Veteran's claim was finally denied because the Board found that a preponderance of the evidence was against a finding that the Veteran's psychiatric disability was caused or aggravated by his service connected migraines.  Indeed, a September 2004 examiner found that there was no relationship between the Veteran's psychiatric disability and his headaches, and a June 2007 examiner specifically found that the Veteran's psychiatric disability was not aggravated by his migraines.  The Board recognized the Veteran's contentions that his psychiatric disorder was related to or aggravated by his service-connected migraines, but the Board found that the weight of the probative evidence was against the claim.  The Board decision became final on the date that was stamped on the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

The Veteran filed his claim to reopen the previously denied claim in April 2010.  The RO denied the claim for service connection in a July 2010 rating decision, without noting that the Veteran's claim had previously been finally adjudicated by the Board.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The evidence added to the file since the last final denial includes statements from the Veteran's representative indicating that the June 2007 VA examiner did not discuss the possibility that the Veteran's headaches are a contributing factor to his acquired psychiatric disorder.  (See August 2010 notice of disagreement and March 2012 substantive appeal.)  Additional evidence includes VA treatment records that show that the Veteran has continued to seek mental health treatment.

The Board notes that these assertions by the Veteran's representative and the updated treatment records are new, as this evidence was not associated with the record at the time of the December 2007 denial.  However, the evidence is not material.  Specifically, it does not relate to an unestablished fact necessary to substantiate the claim.  The Veteran and his representative have continued to argue that the June 2007 VA examiner did not address the question of aggravation.  However, as noted, the VA examiner specifically found that the Veteran's acquired psychiatric disorder was not aggravated by the Veteran's service-connected migraines.  Additionally, the VA treatment records do not provide any evidence that the Veteran's acquired psychiatric disorder is related to his period of service or to his service-connected migraines.  Consequently, this evidence does not constitute material evidence.

As there is no new and material evidence showing that the Veteran's acquired psychiatric disorder is related to service, or that shows that the Veteran's current acquired psychiatric disorder was caused or aggravated by his service or service-connected headaches, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.

II.  Earlier effective date 

The Veteran seeks an effective date earlier than November 2, 2011, for special monthly compensation based on the need for aid and attendance.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) (3). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Veteran filed a claim for special monthly compensation on November 2, 2011.  In June 2012, the RO granted entitlement to special monthly compensation for aid and attendance, with an effective date of November 2, 2011, based on the date of the Veteran's claim. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The RO noted that the Veteran's VA treatment records show that he experienced a cerebrovascular accident in September 2011 and the examiner stated that he needed the aid of another person to do routine activities.  The Veteran appealed this rating decision asserting entitlement to an effective date earlier than November 2, 2011 for the assignment of special monthly compensation for aid and attendance.

The Board notes that 38 C.F.R. § 3.401(a) indicates that an effective date for a claim of entitlement to special monthly compensation for aid and attendance will be, except as provided in 38 C.F.R. § 3.400(o), the date of receipt of claim or date the entitlement arose, whichever is later.  In this case, it appears that the Veteran's entitlement arose following the cerebrovascular accident that occurred in September 2011.  However, the regulation specifically states that the effective date of the claim will be the date of claim or the date the entitlement arose, whichever is later.  Therefore, as a matter of law, the Veteran is not entitled to an effective date earlier than November 2, 2011, for the grant of special monthly compensation based on the need for aid and attendance.  

Accordingly, the claim for entitlement to an effective date prior to November 2, 2011, for the grant of special monthly compensation for aid and attendance must be denied.


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected migraine headaches is not reopened and the appeal is denied.

An effective date prior to November 2, 2011, for entitlement to special monthly compensation for aid and attendance is denied. 





REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of entitlement to a rating in excess of 50 percent for migraine headaches, to include extraschedular consideration, and entitlement to TDIU due to service-connected migraines.

As an initial matter, the Board notes that the most recent VA treatment records currently associated with the file are dated from 2012.  Therefore, on remand, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

With regard to the Veteran's claim of entitlement to a rating in excess of 50 percent for migraine headaches, to include extraschedular consideration, the Board notes that, as noted, the appeal arises from a February 1997 rating decision.  In October 2002, the Board issued a decision that denied a disability rating in excess of 30 percent for migraine headaches.  The Veteran appealed that decision. In May 2003, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion of the parties and vacated the Board's October 2002 decision.  

The Board remanded the matter to the RO in November 2003 for the purpose of curing due process deficiencies that were raised in the Joint Motion.  The matter was returned to the Board in December 2004 for further appellate consideration.  

In April 2005, the Board denied a rating in excess of 30 percent for migraine headaches. The Veteran appealed that decision. In August 2006, the Court vacated the Board's April 2005 decision and remanded the case to the Board for compliance with the instructions in the August 2006 Joint Motion. 

In April 2007, the Board remanded the case for further development. 

Then, in December 2007, the Board increased the rating for migraine headaches from 30 to 50 percent, and denied service connection for an acquired psychiatric disability. The Veteran subsequently appealed the December 2007 decision to the extent that it denied a rating in excess of 50 percent for migraine headaches, and by Order dated in March 2009, the Court vacated such decision.

The Board remanded the claim again in January 2010, in order to refer the claim to the Director of Compensation and Pension for consideration of an extraschedular rating.

 The Board notes that the Veteran was last examined for this disability in June 2007.  The Veteran has continued to assert that his migraine headaches are worse than currently-rated and has continued to seek extraschedular compensation.  

The Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's migraine headaches.  The Veteran's last examination was conducted over eight years ago, and there is no other current medical evidence that provides insight into the current severity of this disability.  The Veteran also contends that his migraines warrant a higher rating.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's migraines, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an increased rating for migraines, to include consideration of an extraschedular rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).    

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board recognizes that the claim for an extraschedular rating was previously referred by the Board to the Director of Compensation and Pension in January 2010.  In an October 2012 decision, the Director of Compensation and Pension denied the extraschedular rating, based on the evidence of record, and at that time, the most recent medical evidence was the June 2007 VA examination.  Therefore, after the RO has completed the development discussed above, the RO should reassess whether the Veteran's claim of entitlement to an extraschedular rating for migraine headaches should be referred to the Director of Compensation and Pension for reconsideration. 

Finally, the Veteran is also seeking a TDIU due to service-connected migraines.  However, the claim for a TDIU is inextricably intertwined with the claim for a rating in excess of 50 percent for migraine headaches, to include extraschedular consideration.  This is so because, any increased rating for any of the Veteran's claimed disabilities could potentially affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a) or, in the alternative, whether the Veteran is entitled to a TDIU on an extraschedular basis due to the severity of his service-connected migraines.  Therefore, the appropriate remedy is to defer consideration of the TDIU claim to avoid any prejudice to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records related to his service connected migraine headaches or that speak to his functional impairment caused by his service-connected migraines.   With the Veteran's authorization, the RO/AMC should then obtain the Veteran's private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any and all outstanding VA treatment records that are not currently associated with the record.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the severity of his migraine headaches.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  What is the frequency of the Veteran's migraine headaches, i.e., an average of more than once a month over the last several months; an average of once a month over the last several months; an average of one every two months, over the last several months; or an average of less than one every two months over the last several months? 

(b)  Are the Veteran's headaches prostrating in nature?

(c)  What is the functional impact of the Veteran's migraines, including any impact the Veteran's migraines would have on his employment? 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Following the above-described development, the RO should make a determination as to whether the evidence of record warrants sending the Veteran's claim of entitlement to an extraschedular rating for migraines to the Director of Compensation and Pension for reconsideration under 38 C.F.R. § 3.321(b).  

In making the determination, the RO should consider whether the Veteran's service-connected migraine headaches have created marked interference with employment or frequent periods of hospitalization warranting an extraschedular rating. 

4.  Upon completion of the foregoing, the RO should review the claims file to ensure that all of the foregoing development has been completed.  Then, the RO should readjudicate the claim of entitlement to a rating in excess of 50 percent for migraine headaches, to include extraschedular consideration as well as entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


